Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 1, “polymeric film” should read “a polymeric film” for consistency with subsequent recitation of the film.
In claim 6, line 2, “a first of the opposing sealing bars” should read “a first bar of the opposing sealing bars".
In claim 6, line 3, “a second of the opposing sealing bars” should read “a second bar of the opposing sealing bars".
In claim 8, line 5, “minimal tension loop” should read “minimal tension control loop” for consistency with subsequent recitation of this element.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5, recites "the dancer mechanism".  The term is not previously used in this claim, and thus lacks proper antecedent basis.  For the purpose of examination, claim 1, line 5, reads on “the tension control mechanism”.  Dependent claims fall herewith.  
Claim 1, lines 8 and 11, recite "a strip of zipper closure".  It is not clear whether the same or strip of zipper closure as the one recited earlier is being referenced, rendering the claim indefinite.  For the purpose of examination, claim 1, lines 8 and 11, read on “the strip of zipper closure”.  Dependent claims fall herewith.  
Claim 5, lines 5-6, recite "the detected hole".  The term is not previously used in this claim, and thus lacks proper antecedent basis.  For the purpose of examination, claim 5, lines 5-6, reads on "a detected hole".
Claim 9, lines 1-2, recite "the zipper tension upon entering the sealing station is less than 0.2 lbs".  However, the parent claim recites "the zipper tension upon entering the sealing station is between 0.05 lbs and 0.7 lbs".  It is unclear how the unbounded lower limit of the range for claim 9 falls within the range of the parent claim, thus rendering the claim indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See the 112(b) rejection of claim 9 above for further explanation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Interpretation
In claim 1, step c of “passing the strip of zipper closure through a tension control mechanism” is interpreted broadly and in view of the specification as a distinct step from step d.  Therefore, the recited tension control mechanism is distinct from the first tension control loop recited in step d.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
tension control mechanism in claims 1-7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (EP0928244B1) in view of Murray (US PG Pub 2012/0289389).
Regarding claim 8, Johnson teaches a system for sealing a zipper to a film (Fig. 1 and other citations below) comprising:
(a) a zipper roll station (630 in Fig. 5) and a film roll station (2108) from which the zipper and film are paid out, respectively; 
(b) a dancer mechanism (2070 and including floating arm 2106 in Figs. 20-23) for tensioning zipper from the zipper roll station; 
(c) a minimal tension loop (dancer 490 has 3 minimal tension loops per para. 0049) and a nip (para. 0015); 
(d) an earmark detector (para. 0018), a punch (160 in para. 0111),
(e) a sealing station (1140 in Figs. 20-33); and 
(f) a controller for receiving signals from the earmark detector and transmitting signals to the nip (computer and keyboard of para. 0027); 
wherein the nip receives instructions from the controller (para. 0017) and operates to feed zipper to the minimal tension control loop (para. 0027) so that the nip and minimal tension control loop operate in an index and dwell mode such that the zipper and film are fed to the sealing station at the same speed (claim 4).
	Johnson does not explicitly teach an aperture detector and that the controller receives signals from aperture detector.
	However, Murray teaches a system for sealing a zipper to a film comprising an aperture detector (sensor 118 in para. 0025) and with a controller receiving signals from aperture detector (para. 0037).
	The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of KSR rationale A and Murray’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Murray’s aperture detector and controller receiving signals from aperture detector with Johnson’s apparatus to predictably obtain means of measuring the position of holes on the film and/or zipper for control of positioning and indexing of the film and/or zipper.
Notwithstanding the teachings cited above, the recitation that “the nip receives instructions from the controller and operates to feed zipper to the minimal tension control loop so that the nip and minimal tension control loop operate in an index and dwell mode such that the zipper and film are fed to the sealing station at the same speed, and the zipper tension upon entering the sealing station is between 0.05 lbs and 0.7 lbs”, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The apparatus of Johnson ‘244 as modified by Murray clearly has the capability to operate in the claimed manner.
Regarding claims 9-10, these features do not limit the claimed apparatus in view of MPEP §2114.II and for the reasons described in the previous section.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) for parent claim 1 and overcome the objections for claim 1 and certain dependent claims, and for certain dependent claim(s), rewritten to overcome the 112(b) rejections and objections, as set forth in this Office action.
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious an apparatus for securing a zipper closure to a polymeric film using minimal tension on the zipper closure; the apparatus comprising:
(a) a tension control mechanism to provide at least some tension to a strip of zipper closure; 
(b) a first tension control loop downstream of the tension control mechanism; 
(d) a hole punch downstream of the first tension control loop and programmed to punch a hole in the strip of zipper closure upon detection of an eyemark on the film; 
(e) a second tension control loop downstream of the hole punch; and 
in combination with the other limitations in the claim. 
Johnson (EP0928244B1), made of record herein, Wright (US Patent 6,863,754), made of record herein, and Murray (US PG Pub 2012/0289389), made of record on the IDS filed 04/05/2022, are the closest prior art of record.
Johnson teaches an apparatus with claimed elements a, c, and f, but does not teach or suggest elements d and e.
Wright teaches an apparatus with claimed elements a-c, but does not teach or suggest steps d-f.
Murray teaches an apparatus with claimed element c, but does not teach or suggest elements a-b, d, and e-f.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745